           Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

Connecticut River Watershed Council,
Inc. d/b/a Connecticut River              CIVIL ACTION NO.
Conservancy
15 Bank Row, Greenfield, MA 01301         COMPLAINT

       Plaintiff,

U.S. Federal Energy Regulatory
Commission
888 First St. NE, Washington, D.C.
20426

       Defendant.



      1.     Plaintiff Connecticut River Watershed Council, Inc. d/b/a Connecticut

River Conservancy (“CRC” or “Plaintiff”) brings this action under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as amended, to compel the U.S.

Federal Energy Regulatory Commission, (“FERC” or “Defendant”) to disclose

records wrongfully withheld in failing to respond within the statutory deadline to

Plaintiff’s FOIA request.


                                     PARTIES

      2.     Plaintiff, Connecticut River Watershed Council, Inc. d/b/a Connecticut

River Conservancy (“CRC” or “Plaintiff”), is a non-profit organization incorporated

under the laws of the Commonwealth of Massachusetts and headquartered in

Greenfield, Massachusetts.

      3.     CRC’s mission is to be the voice for the Connecticut River watershed,

from source to sea. It collaborates with partners across New Hampshire, Vermont,

                                     Page 1 of 7
            Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 2 of 7



Massachusetts and Connecticut to protect and advocate for rivers and educate and

engage communities. CRC brings people together to prevent pollution, improve

habitat, and promote enjoyment of the Connecticut River and its tributary streams.

Healthy rivers support healthy economies.

      4.     As part of its mission, CRC is an active participant in and party to the

relicensing proceeding pending before FERC of the Northfield Mountain and

Turners Falls projects, both owned by FirstLight Power Resources, Inc. (FirstLight).

      5.     Defendant, the U.S. Federal Energy Regulatory Commission (FERC or

Defendant), is an agency of the United States as defined by 5 U.S.C. § 552(f)(1).

FERC, inter alia, licenses certain energy projects pursuant to the Federal Power

Act, 16 U.S.C. § 791a et seq.

      6.     Defendant is charged with the duty to provide public access to records

in its possession consistent with the requirements of the FOIA. Here, Defendant is

denying Plaintiff access to its records in contravention of federal law.


                                STATEMENT OF FACTS

      7.     On or about February 14, 2018, FERC Commissioner Neil Chatterjee

visited the First Light Northfield Mountain Pumped Storage, Turners Falls Dam,

and Cabot Station hydro-electric facilities in Massachusetts.

      8.     On or about March 6, 2018, CRC, through its attorneys, submitted a

FOIA request, attached as Exhibit A, to FERC seeking:

             a.     All documents, materials, communications, notes, and all other
      information provided to Commissioner Chatterjee by any person during, or in
      relation to, his February 14, 2018 (on or about) visit to the First Light
      Northfield Mountain Pumped Storage (P-2485, located in Northfield,

                                      Page 2 of 7
            Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 3 of 7



      Massachusetts) and Turners Falls Dam and Cabot Station (P-1889, located in
      Montague, Massachusetts) hydro-electric facilities; and

             b.     All documents, materials, communications, notes, and all other
      information provided to FERC, FERC staff, or Commissioner Chatterjee’s
      aide(s), by any person during, or in relation to, his February 14, 2018 (on or
      about) visit to the First Light Northfield Mountain Pumped Storage and
      Turners Falls and Cabot hydro-electric facilities; and

             c.    All other materials, communications, notes, and all other
      information prepared by FERC, FERC Staff, Commissioner Chatterjee, his
      aide(s), Federal agencies, agency officials, and First Light (including its
      consultants and agents) relating to Commissioner Chatterjee’s February 14,
      2018 (on or about) visit to the First Light Northfield Mountain Pumped
      Storage and Turners Falls and Cabot hydro-electric facilities.

      9.     On March 7, 2018, FERC responded to CRC’s request via email. This

email assigned the reference number FOIA-2018-63 to the request and stated that

it would respond within 20 business days or by April 4, 2018.

      10.    On April 3, 2018, FERC sent a letter stating that it had extended the

time for responding so that it could consult with other components of the agency.

This letter stated that “we expect to be able to send you an initial determination on

your request by April 18, 2018.” That letter is attached as Exhibit B.

      11.    On April 11, 2018, FERC produced two partially redacted documents

and stated the agency had “identified numerous documents that may be responsive

to this request.” FERC further stated that it would produce “additional

determinations addressing the remaining documents . . . on a rolling basis” because

of the “volume of information requested and the amount of Commission staff time

required” to process the request. FERC stated that it would “endeavor to provide

[CRC] with another determination within twenty business days” of its April 11,




                                      Page 3 of 7
              Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 4 of 7



2018 letter. FERC also informed CRC that its appeal rights would be held “in

abeyance pending a final determination.” That letter is attached as Exhibit C.

      12.      FERC has not produced any documents or issued any further

determinations, communications, information, or notices to Plaintiff since the April

11, 2018 letter.

      13.      The FOIA requires federal agencies to respond to public requests for

records, including files maintained electronically, to increase public understanding

of the workings of government and to provide access to government information.

FOIA reflects a “profound national commitment to ensuring an open Government”

and agencies must “adopt a presumption in favor of disclosure.” Presidential Mem.,

74 Fed. Reg. 4683 (Jan. 21, 2009).

      14.      The FOIA requires agencies to make a determination on a FOIA

request or appeal within twenty working days after its receipt. 5 U.S.C. §

552(a)(6)(A)(i–ii). Agencies may extend this twenty-day time period only upon

written notice of “unusual circumstances,” and then for no longer than ten working

days. 5 U.S.C. § 552(a)(6)(B).

      15.      To date, Defendant has not indicated that any “unusual

circumstances” existed regarding this FOIA request. It has not specified what

documents it is reviewing, their volume, or a timetable for any “rolling” review or

production.




                                       Page 4 of 7
            Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 5 of 7



      16.      To date, Defendant has failed to make a final or a “rolling”

determination on, or produce additional documents in response to, Plaintiff’s March

6, 2018 FOIA request, Case Number FOIA-2018-63.

      17.      Defendant’s conduct amounts to a denial of Plaintiff’s FOIA request.

FERC is frustrating Plaintiff’s efforts to educate the public about how and to what

extent regulated energy industry entities are influencing FERC commissioners’

consideration of permitting and regulatory matters related to FERC’s statutory

obligations.

      18.      Administrative remedies are deemed exhausted when an agency fails

to comply with the applicable time limits. 5 U.S.C. § 552(a)(6)(C)(i). Plaintiff

constructively exhausted its administrative remedies when FERC failed to produce

a determination on May 9, 2018, 20 working days after Defendant’s letter of April

11, and now seeks an order from this Court requiring Defendant to immediately

produce the records sought in Plaintiff’s FOIA request, as well as other appropriate

relief, including attorneys’ fees and costs.


                            JURISDICTION AND VENUE

      19.      This Court has jurisdiction over this action under 5 U.S.C. §

552(a)(4)(B). This Court also has federal question jurisdiction over this action under

28 U.S.C. § 1331.

      20.      This Court has the authority to grant declaratory relief pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.




                                       Page 5 of 7
            Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 6 of 7



      21.    This Court is a proper venue because Defendant is a government

agency that resides in the District of Columbia. See 28 U.S.C. § 1391(e)(1)(A) (where

defendant is the government or a government agency, a civil action may be brought

in the district where the defendant resides). Venue is also proper under 5 U.S.C. §

552(a)(4)(B) (providing for venue in FOIA cases where the plaintiff resides, where

the records are located, or in the District of Columbia).

      22.    This Court has the authority to award reasonable costs and attorneys’

fees under 5 U.S.C. § 552(a)(4)(E).


                                 CAUSE OF ACTION

      23.    Plaintiff incorporates and restates the allegations of the preceding

paragraphs as though fully set forth herein.

      24.    Defendant’s failure to disclose the records requested is a wrongful

withholding of records in violation of FOIA, 5 U.S.C. § 552.


                               RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

                 i. Enter an order declaring that Defendant wrongfully withheld

                    requested agency records;

                ii. Issue a permanent injunction directing Defendant to disclose to

                    Plaintiff all wrongfully withheld records;

               iii. Maintain jurisdiction over this action until Defendant is in

                    compliance with the FOIA and every order of this Court;



                                      Page 6 of 7
Case 1:18-cv-02575 Document 1 Filed 11/08/18 Page 7 of 7



   iv. Award Plaintiff attorney fees and costs pursuant to 5 U.S.C. §

       552(a)(4)(E); and

    v. Grant such additional and further relief to which Plaintiff may

       be entitled.




             Respectfully submitted on October __, 2018,

                      /s/    Paula Dinerstein
                      Paula Dinerstein, DC Bar # 333971
                      Public Employees for Environmental Responsibility
                      962 Wayne Ave, Suite 610
                      Silver Spring, MD 20910
                      (202) 265-7337
                      pdinerstein@peer.org

                       /s/ Ronald A. Shems
                      Ronald A. Shems
                             Motion for pro hac vice admission pending
                      Diamond & Robinson, P.C.
                      15 East State Street
                      P.O. Box 1460
                      Montpelier, VT 05601-1460
                      (802) 223-6166
                      ras@diamond-robinson.com

                      Counsel for Plaintiff




                           Page 7 of 7
